11 Cal. 2d 570 (1938)
CLEYON EARL PALMANTEER, Respondent,
v.
IRENE PALMANTEER, Appellant.
L. A. No. 16545. 
Supreme Court of California. In Bank.  
July 25, 1938.
 Frank E. Carleton for Appellant.
 O. E. Farnham and Marshall & Farnham for Respondent.
 WASTE, C.J.
 This is an appeal by defendant from an interlocutory decree in favor of plaintiff in an action for divorce on the ground of extreme cruelty. Plaintiff moves this court to dismiss the appeal or affirm the decree.
 [1] No substantial question is presented. Appellant challenges the sufficiency of the evidence to support the findings and decree. The evidence was in direct conflict. This conflict *571 was resolved in favor of plaintiff by the trial court and there is no reason to disturb its conclusion. Plaintiff alleged and testified to the commission against him of four specific acts of cruelty, one of which occurred several years after he and defendant had separated. The commission of this one act only was corroborated by testimony other than that of the parties. Appellant urges that such corroboration was not sufficient to satisfy the requirements of section 130 of the Civil Code. The contention is without merit. Acts of cruelty committed subsequent to the separation of a husband and wife may afford proper grounds for divorce. (Cardinale v. Cardinale, 8 Cal. 2d 762, 768 [68 PaCal.2d 351]; Stitt v. Stitt, 8 Cal. 2d 450 [65 PaCal.2d 1297]; MacDonald v. MacDonald, 155 Cal. 665, 672, 673 [102 P. 927, 25 L.R.A. (N. S.) 45].) The evidence in this case as a whole, including the testimony corroborating commission of one of the four alleged acts of cruelty, contains sufficient support for the findings and decree. (5 Cal.Jur. Supp., secs. 95, 96, p. 271 et seq. and cases cited.)
 The decree is affirmed.
 Shenk, J., Houser, J., Seawell, J., Langdon, J., Edmonds, J., and Curtis, J., concurred.